Title: To Thomas Jefferson from Thomas Leiper, 13 May 1823
From: Leiper, Thomas
To: Jefferson, Thomas


 Dear sir,
Philada
May 13th 1823
A few days ago I wrote you and by the same mail I sent you Two small Bundles of Pamphlets and if you have not time to read them please put them into the hands men who are well disposed to Curtail our import and encrease our Exports—I was of the opinion that the Millit perhaps had not got into your part of the country because every thing in the farming line does not spread rapidly for altho’ the Cultivation of the Millit has been for many years in Buck County only Twenty Miles from here I never saw it till last year—I have consigned to Doctor Joseph Trent of Richmond Two Half Barrels of the Millet seed one half Barrel for you and the other for himself with a request he may forward yours on its arrival—But should you have an opportunity of a conveyance you had better call on him In the meantime if you mean to cultivate get your ground in order—The best time of sowing is about the first of June half a Bushel to an Acre—I had a Tenant last year that had about Five Acres and it grew from 4½ to 5½ feet high and it produced him he thinks three Ton of Hay per Acre I had not so much in but mine grew from 4½ to 5½ feet high—My intention is to have a large quantity sown this season and to feed my Horses and Cows on it in the House for they like it better than Clover by that means I shall get all Dung and not require one third of my land and I think One  man and a Horse will attend some Twenty or Thirty Head and the Dung will be worth double his wages  if Ploughed at our meadow about Four or Five Inches Deep the Clay at the Bottom I collected the stumps of various Trees and Brush which I put in the heart and built my Turf about 18 Inches at first leaving a hole at Bottom so as to give Air that the wood may burn and when it is completely on Fire you may keep putting on Turf to any amount. The kiln must be built in the same form as they are built for the Burning of Char Coal leting neither fire  nor smoke get out and I am certain the method will answer the same purpose as that pointed out by the Major General —I have put about Three Hundred Bushels of this burnt ashes per acre Planted Potatoes the Ruta Baga the Globe Turnip—The Potatoes the Vines  Looked as well as those put in with dung and the Ruta Baga is as Twenty Four Inches round and the Globe Turnip Twenty-seven Inches—I am Clear this Vegetation proceed from the burnt Clay—This piece of ground was in Potatoes and turnips the second in Millit and this year in Wheat but I must acknowledge the wheat put in with stable manure is very supperior—But as we cannot get a sufficient quantity of stable manure we must substitute the burnt Clay—Altho’ I believe we might make as doing again as we do and Collect leaves as put under our Cattle for them as much manure in the Urine as in the Dung—I am with highest respect and esteemYour most Obedient servantThomas Leiper